Title: From George Washington to Charles, marquis de La Rouërie Armand Tuffin, 13 December 1783
From: Washington, George
To: Armand Tuffin, Charles, marquis de La Rouërie


                        
                            Dear Sir,
                             13th Decr 1783.
                        
                        Your letter of the 11th inst: has been delivered to me—I am extremely sorry to be obliged to deny any request
                            which comes from you; but never having opened a corrispondence with the Minister of War in France, & having
                            refused the like application from other Officers, it is impossible to comply with it in this instance. I shall however be
                            very happy in giving you a Certificate or letter, expressive of my approbation of your services.
                        I feel myself exceedingly flattered by your proposition of wearing my picture & would sit for you
                            with great pleasure if the multiplicity of business I have to do in a short time would permit me; a good copy may however,
                            be had in Town, & I sincerely wish it may constantly impress on your mind the great regard esteem with which I am
                            &ca &c.
                        
                            G: Washington
                        
                    